Citation Nr: 1737650	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-38 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) disease, left side, secondary to service-connected TMJ disease, right jaw tumor residuals.

2.  Entitlement to an increased evaluation for temporomandibular joint (TMJ) disease, right jaw tumor residuals, rated as 20 percent disabling prior to April 2, 2014 and as 30 percent disabling thereafter.

3.  Entitlement to service connection for a neck disability, secondary to service-connected TMJ disease, right jaw tumor residuals.

4.  Entitlement to service connection for a back disability, secondary to service-connected TMJ disease, right jaw tumor residuals.

5.  Entitlement to service connection for sinusitis, allergies and hay fever, secondary to service-connected TMJ disease, right jaw tumor residuals.

6.  Entitlement to a total disability rating based on individual unemployability due to the disability (TDIU).
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971 in the U.S. Air Force.  The Board also notes the Veteran enlisted in the Army National Guard.  See Report of Medical History dated October 1992, see also Notice of Waiver of VA Compensation received July 2011.  

These matters come before the Board on appeal from August 2005 and March 2007 rating decisions from the Regional Office (RO) in North Little Rock, Arkansas.

The issues of an increased rating for TMJ disease, service connection, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is service-connected for temporomandibular joint disease, right jaw tumor residuals with left-sided mandibular dysfunction under Diagnostic Code 9905.





CONCLUSION OF LAW

The Veteran is entitled to only a single disability rating for limitation of inter-incisal motion.  38 U.S.C.A. §§ 101(29), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150, Diagnostic Code 9905; Vilfranc v. McDonald, 28 Vet. App. 357 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With respect to the Veteran's claim for service connection and a separate compensable rating for left-sided TMJ disease, the Board notes there is no reasonable possibility that additional notice or development will aid in substantiating this claim.  The Court has held that, where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Veteran is service-connected for temporomandibular joint disease, right jaw tumor residuals with left-sided mandibular dysfunction under Diagnostic Code 9905.  See 38 C.F.R. § 4.150 (2017).  The Court held that Diagnostic Code 9905 is clear on its face that separate ratings cannot be awarded for limitation of motion of each temporomandibular joint and the temporomandibular joints operate as a single unit.  See Vilfranc v. McDonald, 28 Vet. App. 357 (2017).  Accordingly, the Veteran is not entitled to a separate compensable evaluation for left sided TMJ disease.  


ORDER

A separate rating for limitation of motion of the left temporomandibular joint is denied.

REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  Specifically, as further explained below, additional development is required.

Increased Evaluation for TMJ disease and TDIU

The Veteran was last afforded a VA examination for TMJ disease in May 2015.  Given the Veteran's assertions of a worsening of his disability and his inability to obtain or maintain substantially gainful employment due to his service-connected disabilities, the Board finds that an examination is warranted to assess the current severity of his TMJ disease.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above development, consideration of the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disability must be deferred as the Veteran's claims for service connection and increased ratings are inextricably intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Service Connection for Back, Neck, and Sinus Disabilities

The Veteran filed claim service-connection claims for cervical and lumbar spine disabilities and a sinus disability in November 2006.  

As noted above, the Veteran enlisted in the Arkansas Army National Guard following his period of active duty.  The Board notes that the Veteran had training as recently as 2009 and additional service records may be available.  38 C.F.R. § 3.159(c)(2) (2017).  Because service connection is warranted for an injury incurred or aggravated during a period of inactive duty for training (INACDUTRA) or for an injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA), these National Guard records could contain evidence supporting in-service incurrence or aggravation.  See 38 U.S.C.A. § 101(24)(B)-(C) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Thus, the records must be obtained on remand.  

In addition, specifically with regard to the back and neck conditions, there is evidence the Veteran receives treatment for disabilities from VA facilities; however, the most recent treatment records are from April 2014.  This evidence is constructively of record should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the sinus condition, the appeal was remanded in May 2012, in part, to obtain an examination and opinion regarding service incurrence or secondary service connection for a sinus disability.  VA obtained a VA examination and opinion in August 2014 as to secondary service connection, but the examiner did not provide an opinion regarding direct service incurrence as instructed in the Board's 2012 remand.  The Board finds that an additional opinion with supporting rationale is warranted to address whether the Veteran's chronic sinus disability was incurred in active duty service.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the National Personnel Records Center (NPRC) or any appropriate repository to obtain any outstanding service treatment records, and specifically, the Veteran's service records from the Arkansas Army National Guard.  

Associate all requests and responses with regard to the development requested in the paragraph above with the Veteran's claims file.  If it is reasonably certain that these records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect.  
  
2.  Obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records from the Central Arkansas HCS and Little Rock VA Medical Center that have not been associated with the claims file.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected TMJ disease.  The examiner must review the record and should note that review in the report.  Any indicated studies should be performed, including X-rays. The examiner should specifically address the following:

(a) Identify and describe in detail all symptoms attributable to TMJ, including, but not limited to malunion of the mandible.

(b) Report range of motion measurements for the temporomandibular articulation in millimeters.

(c) Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement. Describe whether pain significantly limits functional ability during flare-ups or when the temporomandibular joint is used repeatedly. If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d) The examiner should provide an opinion on the impact and physical limitations of the Veteran's TMJ disease in relation to employment, including a specific opinion as to the impact of the relevant functional limitations on the Veteran's ability to secure and follow substantially gainful employment. In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.

4.  Obtain a VA opinion regarding service connection for a sinus disability.  The examiner is directed to review the service treatment records, VA and private medical treatment records, and the Veteran's statements. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a sinus disability was incurred in or aggravated by active duty service.

5.  After the above development is completed, adjudicate the claims remaining on appeal, including TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


